Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 1 of 67 Page ID #:480
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 2 of 67 Page ID #:481
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 3 of 67 Page ID #:482
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 4 of 67 Page ID #:483
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 5 of 67 Page ID #:484
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 6 of 67 Page ID #:485
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 7 of 67 Page ID #:486
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 8 of 67 Page ID #:487




       (;+,%,79
Case 2:21-cv-07040-AB-PD
Case 2:21-cv-03312-GW-MARDocument
                           Document
                                  1-113Filed
                                          Filed 07/15/21Page
                                              08/31/21    Page 1 of
                                                             9 of 671 Page
                                                                       PageID
                                                                            ID#:488
                                                                               #:67



   1       Staci Jennifer Riordan (Bar No. 232659)
            sriordan@nixonpeabody.com
   2       Aaron M. Brian (Bar No. 213191)                                     JS-6
            abrian@nixonpeabody.com
   3       Harsh P. Parikh (Bar No. 281402)
            hparikh@nixonpeabody.com
   4       NIXON PEABODY LLP
           300 South Grand Avenue, Suite 4100
   5       Los Angeles, CA 90071
           Tel: (213) 629-6000
   6       Fax: (213) 629-6001
   7       Attorneys for Plaintiff
           FN LOGISTICS, LLC.
   8
   9                                   UNITED STATES DISTRICT COURT
 10                               CENTRAL DISTRICT OF CALIFORNIA
 11
 12        FN LOGISTICS, LLC                          Case No. 2:21-cv-03312-GW-MAR[
 13                       Plaintiff,                  DEFAULT JUDGMENT
 14                 vs.
 15        THE COMPLIANCE FIRM LLC
           d/b/a/ COMPLIANT CARE
 16        STAFFING; and DOES 1 through 10,
 17                       Defendants.
 18
 19                 Pursuant to Rule 55(b) of the Federal Rules of Civil Procedure, and based on
 20        the application and declarations submitted by Plaintiff FN LOGISTICS, LLC
 21        (“Plaintiff”), judgment is hereby entered in favor of Plaintiff and against Defendant
 22        THE COMPLIANCE FIRM LLC d/b/a/ COMPLIANT CARE STAFFING
 23        (“Defendant”) in the amount of $363,260.35.
 24
           Dated thisWK         -XO\
                      ___ day of __________, 2021.
 25
 26
                                                         ______
                                                         _______________________
                                                         _________________________
 27                                                      'HSXW\
                                                              \ &OHUN 0DUJR 0HDG
                                                         'HSXW\&OHUN0DUJR0HDG
 28
 4832-2470-8336.1                                                          [PROPOSED] JUDGMENT
                                                   -1-
                                                                     CASE NO. 2:21-cv-03312-GW-MAR
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 10 of 67 Page ID #:489




       (;+,%,7:
            Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 11 of 67 Page ID #:490
CM/ECF - California Central District                                                     8/27/21, 10:41 AM




                                       Query        Reports          Utilities      Help    Log Out

                                                                                ACCO,(MARx),CLOSED,DISCOVERY,MANADR

                         UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                 CIVIL DOCKET FOR CASE #: 2:21-cv-03312-GW-MAR


 FN Logistics, LLC v. The Compliance Firm LLC                                           Date Filed: 04/16/2021
 Assigned to: Judge George H. Wu                                                        Date Terminated: 07/15/2021
 Referred to: Magistrate Judge Margo A. Rocconi                                         Jury Demand: Plaintiff
 Demand: $503,000                                                                       Nature of Suit: 190 Contract: Other
 Cause: 28:1332 Diversity-Other Contract                                                Jurisdiction: Diversity
 Plaintiff
 FN Logistics, LLC                                                        represented by Staci Jennifer Riordan
                                                                                         Nixon Peabody LLP
                                                                                         300 South Grand Avenue Suite 4100
                                                                                         Los Angeles, CA 90071
                                                                                         213-629-6000
                                                                                         Fax: 213-629-6001
                                                                                         Email: sriordan@nixonpeabody.com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Aaron M Brian
                                                                                        Nixon Peabody LLP
                                                                                        300 South Grand Avenue Suite 4100
                                                                                        Los Angeles, CA 90071
                                                                                        213-629-6000
                                                                                        Fax: 213-629-6001
                                                                                        Email: abrian@nixonpeabody.com
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Harsh P Parikh
                                                                                        Nixon Peabody LLP
                                                                                        300 South Grand Avenue Suite 4100
                                                                                        Los Angeles, CA 90071
                                                                                        213-629-6000
                                                                                        Fax: 213-629-6001
                                                                                        Email: hparikh@nixonpeabody.com
                                                                                        ATTORNEY TO BE NOTICED


 V.

https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl130849594066565-L_1_0-1                                                       Page 1 of 3
            Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 12 of 67 Page ID #:491
CM/ECF - California Central District                                                     8/27/21, 10:41 AM



 Defendant
 The Compliance Firm LLC
 doing business as
 Compliant Care Staffing

 Defendant
 Does
 1 through 10


  Date Filed               #     Docket Text
  04/16/2021                1 COMPLAINT Receipt No: ACACDC-31131531 - Fee: $402, filed by Plaintiff FN
                              LOGISTICS, LLC. (Attorney Staci Jennifer Riordan added to party FN LOGISTICS,
                              LLC(pty:pla))(Riordan, Staci) (Entered: 04/16/2021)
  04/16/2021                2 CIVIL COVER SHEET filed by Plaintiff FN LOGISTICS, LLC. (Riordan, Staci)
                              (Entered: 04/16/2021)
  04/16/2021                3 NOTICE of Interested Parties filed by Plaintiff FN LOGISTICS, LLC, identifying FN
                              Logistics, LLC; The Compliance Firm LLC; Brittany Ann Stillwell. (Riordan, Staci)
                              (Entered: 04/16/2021)
  04/16/2021                4 Request for Clerk to Issue Summons on Certificate/Notice of Interested Parties 3 ,
                              Complaint (Attorney Civil Case Opening) 1 , Civil Cover Sheet (CV-71) 2 filed by
                              Plaintiff FN LOGISTICS, LLC. (Riordan, Staci) (Entered: 04/16/2021)
  04/16/2021                5 NOTICE OF ASSIGNMENT to District Judge George H. Wu and Magistrate Judge
                              Margo A. Rocconi. (lh) (Entered: 04/16/2021)
  04/16/2021                6 NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM filed. (lh) (Entered:
                              04/16/2021)
  04/16/2021                7 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to
                              Defendant The Compliance Firm LLC. (lh) (Entered: 04/16/2021)
  04/19/2021                8 STANDING ORDER RE FINAL PRE-TRIAL CONFERENCES FOR CIVIL JURY
                              TRIALS by Judge George H. Wu, (lc) (Entered: 04/19/2021)
  04/22/2021                9 PROOF OF SERVICE Executed by Plaintiff FN Logistics, LLC, upon Defendant The
                              Compliance Firm LLC served on 4/19/2021, answer due 5/10/2021. Service of the
                              Summons and Complaint were executed upon McKayla Sides, Registered Agent in
                              compliance with Federal Rules of Civil Procedure by personal service.Original
                              Summons returned. (Brian, Aaron) (Entered: 04/22/2021)
  06/14/2021              10 REQUEST for Clerk to Enter Default against defendant The Compliance Firm LLC
                             filed by Plaintiff FN Logistics, LLC. (Riordan, Staci) (Entered: 06/14/2021)
  06/14/2021              11 DEFAULT BY CLERK F.R.Civ.P.55(a) as to The Compliance Firm LLC dba
                             Compliant Care Staffing. (lom) (Entered: 06/14/2021)


https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl130849594066565-L_1_0-1                                        Page 2 of 3
            Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 13 of 67 Page ID #:492
CM/ECF - California Central District                                                     8/27/21, 10:41 AM



  07/14/2021              12 APPLICATION for Default Judgment against Defendant The Compliance Firm LLC
                             d/b/a Compliant Care Staffing filed by Plaintiff FN Logistics, LLC. (Attachments: # 1
                             Exhibit A-C, # 2 Proposed Judgment, # 3 Certificate of Service) (Riordan, Staci)
                             (Entered: 07/14/2021)
  07/15/2021              13 DEFAULT JUDGMENT by Clerk entered in favor of plaintiff FN Logistics, LLC
                             against defendant The Compliance Firm LLC in the principal amount of $363,260.35,
                             interest in the amount of $0.00, attorneys fees of $0.00, costs of $0.00 for a total
                             judgment of $363,260.35. Related to: Clerks Entry of Default (CV-37) - optional html
                             form 11 . MD JS-6, Case Terminated. (mrgo) (Entered: 07/15/2021)



                                                            PACER Service Center
                                                                 Transaction Receipt
                                                                  08/27/2021 10:39:52
                                       PACER                      Client
                                                      bastillw
                                       Login:                     Code:
                                                      Docket      Search      2:21-cv-03312-GW-MAR End
                                       Description:
                                                      Report      Criteria:   date: 8/27/2021
                                       Billable
                                                      3           Cost:       0.30
                                       Pages:




https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl130849594066565-L_1_0-1                                       Page 3 of 3
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 14 of 67 Page ID #:493




       (;+,%,7;
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 15 of 67 Page ID #:494
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 16 of 67 Page ID #:495
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 17 of 67 Page ID #:496
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 18 of 67 Page ID #:497
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 19 of 67 Page ID #:498




       (;+,%,7<
Case    2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 20 of 67 Page ID #:499
 registered agent number 26943
lodging party or agent name DEED DOT COM DOT AU PTY LTD                                                                                                 Electronic lodgement

                        address PO BOX 7963                                                                                                 Document No. 1EUA47434
                                BAULKHAM HILLS NSW 2153
                                                                                                                                      Lodgement date/time 23/10/2020 17:14:47
                                                                                                                                          Message trace no. 1352427126
                           DX no                         DX location


                                     Australian Securities and Investments Commission                                                          form       201
                                         Application for
                                             registration as an Australian company                                                             Corporations Act 2001
                                                                                                                                                                 117



 Application
 I/We apply for registration of the company under the Corporations Act 2001, and nominate                                    NSW
 as the State or Territory in which the company will be taken to be registered.


 Proposed details of the company
                                             Does the company have a proposed company name?                                  yes X          no

  if yes, proposed company name               FASHIONNOVA PTY LTD




 Name reservation number (if
 any)
 if no, the company name on registration will be its Australian Company Number (ACN).
 Legal elements to apply:
 Is the proposed name identical to a registered business name(s)?                                                       yes            no X        ABN

 if yes, provide business
 name(s) registration details

 I DECLARE that I own, or am registering the company for the owner(s) of the identical business name(s),the registration details of which are listed.

 type and class of company                           type of company                       class of company                              sub class of company
                                                 X proprietary company                       X limited by shares                            home unit proprietary company

                                                                                                 unlimited with share capital                  non profit proprietary company
                                                                                                                                            X proprietary company
                                                                                                                                               superannuation trustee prop

                                                     public company                               limited by shares                            entitled to omit "LIMITED" under S.150
                                                                                                 limited by guarantee                          unlisted public company - non profit
                                                                                                  unlimited with share capital                 non profit unlisted public & superannuation

                                                                                    no liability                    unlisted public company
                                                   I DECLARE that this company is a special purpose company as defined under Regulation 3 of the
                                                   Corporations (Fees) Regulations 2003.
governance of a public                                                                                                   yes           or
                                            Will the company rely entirely on replaceable rules?
company
                                            Does the company have a constitution?                                        yes
                                            A proposed public company which has adopted a ’constitution’ must lodge a copy of the constitution
                                            with this application
                                             If the proposed company is to be a public company limited by guarantee, state the amount of the guarantee that
                                             each member agrees to.
                                            The amount of the member’s guarantee is: $
 registered office                           125 COCKATIEL CCT
                                             GREEN VALLEY NSW 2168



                                             Does the company occupy these premises? yes                           X    no
           if no, name of occupier



                                                     The occupier of the premises has consented in writing to the use of the specified address as the address
                                                of the registered office of the company and has not withdrawn that consent.
                                                                                                                                                                             page       1
Case     2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 21 of 67 Page ID #:500
 office hours             (a)       Registered office is open to the public each business day from at least 10am to 12 noon and 2pm to 4pm
(public company)
                          (b)       Registered office is open to the public each business day for at least 3 hours between 9pm to 5pm

         if (b), insert hours




principal place of business
in Australia                        125 COCKATIEL CCT
                                    GREEN VALLEY NSW 2168




Ultimate Holding Company
    Yes
    Company Name
    ACN/ARBN/ABN
    Country of incorporation
X   No

Director and Secretary Details
                          name       AL SNEID, SAM
                        address      125 COCKATIEL CCT
                                     GREEN VALLEY NSW 2168
                    birth details    10/01/1997 BAGHDAD IRAQ
                           office    DIRECTOR
                           office    SECRETARY
                                     _____________________________________________________________________
                          name       AL SNEID, ARAM MAZIN SH
                        address      308
                                     3 GEORGE STREET
                                     LIVERPOOL NSW 2170
                    birth details    27/07/1993 BAGHDAD IRAQ
                           office    DIRECTOR




                                                                                                                                         page   2
   Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 22 of 67 Page ID #:501
 Share Structure Table
   class code            title                                                     total
                                                                                   number issued           total amount paid      total amount unpaid

   ORD                  ORDINARY                                                   100                  100.00                     0.00




Members
                                                                                                                                           are       are
                                                    No of          Amount agreed   total $ paid                       total $ unpaid     shares     shares
                                         class of shares           to pay per                      amount unpaid      on these           fully
                                         share                                     on these        per share                                        beneficially
 Members full name and address                    taken up           share                                            shares             paid       owned
                                                                                    shares

shareholding                             ORD              50           1.00          50.00               0.00              0.00              Y             Y
member name                              AL SNEID, SAM
address                                  125 COCKATIEL CCT
                                         GREEN VALLEY NSW 2168

                                         ORD              50           1.00          50.00               0.00              0.00              Y             Y
                                         AL SNEID, ARAM MAZIN SH
                                         308
                                         3 GEORGE STREET
                                         LIVERPOOL NSW 2170




Shares issued other than for cash
For a public company that is limited by shares or is an unlimited company; will any shares be issued for a non-cash                    yes         no
consideration?
If yes and the issue of shares is not under a written contract, then attach to this application a form 208 giving details of the prescribed particulars
about the share issue; OR,

If yes and the shares will be issued under a written contract, then attach a copy of the contract to this application plus a Form 207Z certifying
compliance with stamp duty law

Details of the applicant

                 name of applicant      ABICHANDANI, VANDNA




               address of applicant     UNIT 4 287 VICTORIA ROAD
                                        QUANTUM CORPORATE PARK
                                        RYDALMERE NSW 2116


I apply for the registration of a company on the basis of the information in this form and any attachments. I have the necessary consents and
agreements referred to in this application concerning the members and officeholders and I shall give the consents and agreements to the company
after the company becomes registered. The information provided in this application and in any annexures is true and correct at the time of signing.

Signature
                                 name   ABICHANDANI, VANDNA

                           capacity                                                   date   23/10/2020
                                                                                                                                                  page    3
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 23 of 67 Page ID #:502




       (;+,%,7=
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 24 of 67 Page ID #:503

                                                                $JHQGD5HSRUW
                                                                                        &LW\&RXQFLO


 Date:      'HFHPEHU

 To:        %ULDQ6DHNL&LW\0DQDJHU

 From:      &RQDO0F1DPDUD'LUHFWRURI&RPPXQLW\'HYHORSPHQW

 Subject: $SSURYDO RI DQ (FRQRPLF 'HYHORSPHQW 6XEVLG\ $JUHHPHQW 3XUVXDQW WR
          *RYHUQPHQW&RGH6HFWLRQZLWK8))//&DQG$IILOLDWHV

 RECOMMENDATION

  $SSURYH DQ (FRQRPLF 'HYHORSPHQW 6XEVLG\ $JUHHPHQW HQWLWOHG 2SHUDWLQJ
   &RYHQDQW$JUHHPHQWZLWK8))//&DQG$IILOLDWHVDQG
  $XWKRUL]H WKH &LW\ 0DQDJHU WR H[HFXWH WKH 2SHUDWLQJ &RYHQDQW $JUHHPHQW ZLWK
   8))//&LQVXEVWDQWLDOO\WKHIRUPSURYLGHG

 BACKGROUND

 2Q $SULO   WKH &RXQFLO DSSURYHG DQ DJUHHPHQW ZLWK 5REHUW ( &HQGHMDV DQG
 $VVRFLDWHV IRU EXVLQHVV GHYHORSPHQW FRQVXOWLQJ 6WDII ZDV DSSURDFKHG E\ 0U
 &HQGHMDV D FRQVXOWDQW ZKR SURYLGHV EXVLQHVV GHYHORSPHQW FRQVXOWLQJ VHUYLFHV DQG
 ZKRDOVRLVDWD[DWWRUQH\VSHFLDOL]LQJLQEXVLQHVVGHYHORSPHQWZLWKODUJHFRPSDQLHV
 +HKDVFRQVXOWLQJDJUHHPHQWVZLWKDQXPEHURIRWKHUFLWLHVLQ&DOLIRUQLD$IWHUPHHWLQJ
 ZLWKVWDIIKHPHWZLWKWKH)LVFDO6XVWDLQDELOLW\$G+RF&RPPLWWHHZKLFKUHFRPPHQGHG
 WKDWVWDIIEULQJDSURIHVVLRQDOVHUYLFHVDJUHHPHQWWRWKH&RXQFLOIRUFRQVLGHUDWLRQ0U
 &HQGHMDV¶UROHZRXOGDXJPHQWWKH&LW\¶VHFRQRPLFDQGEXVLQHVVGHYHORSPHQWIXQFWLRQV
 E\ DWWUDFWLQJ ODUJHU FRUSRUDWLRQV WKDW DUH QRW UHDGLO\ DSSURDFKDEOH WKURXJK WKH &LW\¶V
 XVXDOFKDQQHOV$VSDUWRIKLVFRQVXOWLQJDJUHHPHQW0U&HQGHMDVZRXOGUHFHLYHDIHH
 HTXDOWRRIDQ\VDOHVWD[UHYHQXHUHFHLYHGE\WKH&LW\RI:KLWWLHUOHVVWKHDPRXQW
 SDLGWRWKHEXVLQHVVFRPLQJIURPDQDJUHHPHQWEURXJKWLQE\KLP

 DISCUSSION

 (FRQRPLF GHYHORSPHQW LQ :KLWWLHU LV D &LW\ &RXQFLO SULRULW\ ,Q DGGLWLRQ WR HFRQRPLF
 EHQHILWVRIQHZEXVLQHVVDWWUDFWLRQVXFKDVLQFUHDVHGVDOHVWD[JHQHUDWLRQDGGLWLRQDO
 VKRSSLQJDFWLYLW\ZLWKLQWKH&LW\DQGLQYHVWPHQWLQRXUUHVLGHQWLDOQHLJKERUKRRGVQHZ
 EXVLQHVVHVDOVRRIIHUUHVLGHQWVWKHYDULHW\RIRSWLRQVDQGKHDOWK\EDODQFHRIXVHVWKDW
 PDWXUHFRPPXQLWLHVKDYHFRPHWRH[SHFW

 0U &HQGHMDV UHFHQWO\ EURXJKW WR VWDII IRU FRQVLGHUDWLRQ DQ RSSRUWXQLW\ ZLWK 8)) //&
 DQG $IILOLDWHV  3HU 0U &HQGHMDV 8)) LV RQH RI WKH IDVWHVW JURZLQJ IDVKLRQ EUDQGV LQ
 WKH 86 7KH\ ZHUH WKH  PRVWVHDUFKHG IDVKLRQ EUDQG RQ *RRJOH LQ  7KH
 FRPSDQ\ SURYLGHV DIIRUGDEOH FORWKLQJ IRU PHQ DQG ZRPHQ LQFOXGLQJ GUHVVHV MHDQV
 VZLPVXLWVDFWLYHZHDUVKRHVDQGDFFHVVRULHVERWKLQVWRUHDQGRQOLQH
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 25 of 67 Page ID #:504

 2SHUDWLQJ&RYHQDQW$JUHHPHQWZLWK8))                                                3DJHRI
 'HFHPEHU

 $VSDUWRIWKHDWWDFKHG(FRQRPLF'HYHORSPHQW6XEVLG\$JUHHPHQWHQWLWOHG2SHUDWLQJ
 &RYHQDQW $JUHHPHQW ZLWK 8)) //& DQG $IILOLDWHV ZRXOG HVWDEOLVK WKH FRPSDQ\¶V
 RSHUDWLRQFUHGLWFKHFNDQGSRLQWRIVDOHLQ:KLWWLHUWKXVJHQHUDWLQJUHWDLOVDOHVWD[,Q
 UHWXUQ WKH \HDU 2SHUDWLQJ &RYHQDQW $JUHHPHQW ZLWK DQ DXWRPDWLF \HDU
 H[WHQVLRQSHULRG ZRXOGJXDUDQWHHWKH&LW\¶VSD\PHQWWRWKH8))//&DQG$IILOLDWHVIRU
 HDFK&RPSXWDWLRQ4XDUWHUGXULQJWKH(OLJLELOLW\3HULRGWKDWWKH&LW\UHFHLYHV6DOHV7D[
 5HYHQXH 7KH SD\PHQW LV DQ DPRXQW HTXDO WR WKH VXP RIILIW\ SHUFHQW   RI WKH
 6DOHV 7D[ 5HYHQXHV DWWULEXWDEOH WR DQQXDO WD[DEOH VDOHV IRU WKH \HDU SOXV DQ DPRXQW
 HTXDO WR ILIW\ SHUFHQW   RI WKH 6DOHV 7D[ 5HYHQXHV DWWULEXWDEOH WR 2ZQHU¶V VHOI
 DFFUXDORIXVHWD[ZKLFKLVGLUHFWO\DOORFDWHGWRWKH&LW\LQFOXGLQJZLWKRXWOLPLWDWLRQLQ
 FRQQHFWLRQ ZLWK 2ZQHU¶V SXUFKDVH RI PDFKLQHU\ DQG HTXLSPHQW IURP RXWVLGH RI
 &DOLIRUQLDGXULQJVXFK&RPSXWDWLRQ4XDUWHU

 1RWLFH RI WKH SXEOLF KHDULQJ ZDV FRQGXFWHG E\ SXEOLVKLQJ WKH QRWLFH DQG UHSRUW LQ WKH
 Whittier Daily News RQ 1RYHPEHU   7KH QRWLFH DQG UHSRUW ZDV DGGLWLRQDOO\
 SRVWHGRQWKH&LW\:HEVLWHDQGSRVWHGLQWKH&LW\+DOOEXOOHWLQERDUGRQ1RYHPEHU
 

 FISCAL IMPACT

 :KLOHVDOHVUHYHQXHVFDQQRWEHSUHFLVHO\IRUHFDVW0U&HQGHMDVHVWLPDWHVWKDWWKH&LW\
 FRXOG UHFHLYH VDOHV WD[ UHYHQXHV LQ H[FHVV RI  DQQXDOO\ DV D UHVXOW RI WKLV
 DJUHHPHQW

 %DVHGRQUHFHLSWE\&LW\RILQVDOHVWD[UHYHQXHVJHQHUDWHGE\8))//&
 &LW\ ZLOO SD\ 8)) //& DQ DPRXQW HTXDO WR RQH KDOI RI VDLG VDOHV WD[ UHYHQXHV 
  ,QDGGLWLRQ&LW\ZRXOGSD\0U&HQGHMDVDFRQVXOWLQJIHHLQWKHDPRXQWRI
 

 ATTACHMENTS

 $ 2SHUDWLQJ&RYHQDQW$JUHHPHQWZLWK8))//&DQG$IILOLDWHV
 % 1RWLFHDQG5HSRUW
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 26 of 67 Page ID #:505




       (;+,%,7$$
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 27 of 67 Page ID #:506




                                                                '

                                                                
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 28 of 67 Page ID #:507




       (;+,%,7%%
DocuSign Envelope ID: D2599FCD-A007-44EE-9B24-1D23EA1E485B
          Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 29 of 67 Page ID #:508


                               GOVERNOR’S OFFICE OF BUSINESS AND ECONOMIC DEVELOPMENT
                                            STATE
                                            STAT
                                            STATEE OF CALIFORNIA
                                              AT      CAL
                                                       ALIF
                                                         IFOR
                                                         IF ORNI
                                                            OR   A  OFFICE
                                                               NIA
                                                               NI    OFFI
                                                                     OF FICE
                                                                        FI CE OF
                                                                              OF GOVERNOR
                                                                                 GOVE
                                                                                 GOVERN
                                                                                   VE RNOR
                                                                                      RN OR GAVIN
                                                                                            GAVI
                                                                                            GAVIN
                                                                                              VI N NEWSOM
                                                                                                   NEWS
                                                                                                   NE WSOM
                                                                                                      WSOM



                                 CALIFORNIA COMPETES TAX CREDIT ALLOCATION AGREEMENT

    This California Competes Tax Credit Allocation Agreement (“Agreement”) is by and between FN Logistics, Inc., a
    Delaware corporation (“Taxpayer”), and the California Governor’s Office of Business and Economic Development (“GO-
    Biz”), hereinafter jointly referred to as the “Parties” or individually as the “Party.” All capitalized terms not defined in
    this Agreement shall have the same meaning as in California Revenue and Taxation Code (“RTC”) sections 17059.2 and
    23689, and California Code of Regulations, title 10, section 8000 et seq., as in effect on the Effective Date of this
    Agreement.

    In consideration for the mutual covenants and promises in this Agreement, the Parties agree as follows:

        1. Effective Date. The effective date (“Effective Date”) of this Agreement shall be the date that this Agreement is
           approved by the California Competes Tax Credit Committee (“Committee”).

        2. Total Credit Award. GO-Biz, upon approval by the Committee and conditioned upon the requirements set forth
           in this Agreement, will award Taxpayer a California Competes Tax Credit ("CCTC") in the amount of thirteen
           million dollars ($13,000,000.00) (“Credit”). Specifically, Taxpayer is receiving a CCTC against the “net tax” as
           defined in RTC section 17039, or the “tax” as defined in RTC section 23036, as applicable, pursuant to RTC
           section 17059.2 or 23689, as applicable.

        3. Project/Milestones. Taxpayer provides warehouse, logistics, and distribution services to Fashion Nova, Inc., an
           online clothing retailer. Taxpayer has certified in its application that absent award of the CCTC, its project may
           occur in another state. In consideration for the Credit, Taxpayer agrees to hire full-time employees and invest in
           facilities, tenant improvements, furniture and fixtures, computer equipment, and software licenses as part of its
           expansion in Santa Fe Springs and a location to be determined in Riverside County or San Bernardino County,
           California (collectively, the “Project”). Further, Taxpayer agrees to satisfy the milestones as described in Exhibit
           A (“Milestones”). In addition, Taxpayer must maintain the three (3) employee based Milestones (“Total
           California Full-Time Employees,” “Minimum Annual Wage of California Full-Time Employees Hired,” and
           “Cumulative Average Annual Wage of California Full-Time Employees Hired”) for a minimum of three (3) taxable
           years thereafter. In the event Taxpayer employs more than the number of full-time employees, determined on
           an annual full-time equivalent basis, than required in Exhibit A, for purposes of satisfying the “Minimum Annual
           Wage of California Full-time Employees Hired” and the “Cumulative Average Annual Wage of California Full-time
           Employees Hired,” Taxpayer may use the wages of any of the full-time employees hired within the required time
           period. For purposes of calculating the “Minimum Annual Wage of California Full-time Employees Hired” and
           the “Cumulative Average Annual Wage of California Full-time Employees Hired,” the wage of any full-time
           employee that is not employed by Taxpayer for the entire taxable year shall be annualized. In addition, the
           wage of any full-time employee hired to fill a vacated position in which a full-time employee was employed
           during Taxpayer’s Base Year shall be disregarded.

        4. Credit. The Credit awarded in section 2 of this Agreement will be allocated to Taxpayer by taxable year as set
           forth in Exhibit A, provided that Taxpayer achieves the Milestones associated with the applicable taxable year,
           which includes all investments agreed to in the prior years, as set forth in Exhibit A. Taxpayer acknowledges and
           agrees that, an allocated portion of the Credit is earned by Taxpayer in the taxable year when the Milestones
           associated with that allocated portion of the Credit are achieved and to avoid recapture, Taxpayer must
           maintain the three (3) employee based Milestones for three (3) subsequent taxable years. All required
           Milestones identified on a taxable year basis in Exhibit A, must be met in order to earn the allocated portion of

                                   1325 J Street, 18th FLOOR, SACRAMENTO, CALIFORNIA 95814
DocuSign Envelope ID: D2599FCD-A007-44EE-9B24-1D23EA1E485B
          Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 30 of 67 Page ID #:509
    

            the Credit. In the event Taxpayer satisfies the taxable year Milestones in an earlier taxable year than described
            in Exhibit A (no earlier than taxable year 2019), upon written approval from GO-Biz, Taxpayer may claim the
            allocated portion of the Credit in the earlier taxable year when the Milestones are achieved. If Taxpayer
            satisfied certain taxable year Milestones in an earlier taxable year than described in Exhibit A (no earlier than
            taxable year 2019), and received written approval from GO-Biz to claim the Credit in the earlier taxable year,
            then Taxpayer need only maintain the three (3) employee based Milestones for three (3) subsequent taxable
            years to avoid recapture as further described in Section 10. In the event that Taxpayer fails to satisfy each
            Milestone identified in Exhibit A in the taxable year associated with those Milestones including all Investments
            agreed to in the prior years, no portion of the Credit will be considered earned in that taxable year, but GO-Biz
            will not unreasonably deny the Credit to Taxpayer for immaterial variances from the Milestones. In determining
            whether Taxpayer satisfies each Investment Milestone, Taxpayer may include the aggregate amount of
            Investment made in prior taxable years (beginning with taxable year 2019) that was in excess of the cumulative
            Investment Milestones for such taxable years. Any allocated portion of the Credit associated with a specific
            taxable year in Exhibit A, which is not earned in that year due to failure to achieve the Milestones associated
            with that taxable year will be earned in the taxable year in which the Milestones are met, but in no event later
            than the last taxable year identified in Exhibit A.

        5. Taxpayer – Representations and Warranties. Taxpayer represents and warrants that:
           (a) Taxpayer is validly existing and in good standing under the laws of the State of California, has, or will have
                the requisite power, authority, licenses, permits, and the like necessary to carry on its business as it is now
                being conducted and as contemplated in this Agreement, and will, at all times, lawfully conduct its business
                in compliance with all applicable federal, state, and local laws, regulations, and rules.
           (b) Taxpayer is not a party to any agreement, written or oral, creating obligations that would prevent Taxpayer
                from entering into this Agreement or satisfying the terms herein.
           (c) All the information in the Application and all materials submitted to GO-Biz in Phase II, including, but not
                limited to, the Statement Regarding California State Tax Liabilities is true and accurate.
           (d) Taxpayer authorizes the California Franchise Tax Board (“FTB”) and GO-Biz to do all of the following:
                    i. To provide and receive information and documents as requested for the purpose of proper
                         determination and administration of the Credit allocated to Taxpayer, including determination of
                         the amount of any recapture of the Credit.
                   ii. To discuss relevant issues pertaining to proper determination and administration of the Credit
                         allocated to Taxpayer, including determination of the amount of any recapture of the Credit.
           (e) Taxpayer has read the applicable RTC sections 17059.2 and 23689 and California Code of Regulations, title
                10, section 8000 et seq. and acknowledges and agrees that such sections are hereby incorporated by
                reference into this Agreement.
           (f) None of the Investment identified in Exhibit A will be purchased or leased from a person or entity that is
                treated as related to Taxpayer under section 267, 318, or 707 of the Internal Revenue Code or from any
                member of a “controlled group of corporations” (as defined in RTC section 23626) in which Taxpayer is a
                member.
           (g) None of the Investment identified in Exhibit A will be due to Taxpayer’s acquisition of, or merger with,
                another business or due to a conversion from a purchase to a lease or vice versa of real or personal property
                Taxpayer already controls or has acquired.
           (h) None of the net increase of full-time employees identified in Exhibit A will be due to Taxpayer’s acquisition
                of, or merger with, another business unless the net increase of California full-time employees attributable to
                that business are above the number of California full-time employees employed by the business at the time
                of acquisition or merger. In addition, if Taxpayer acquires or merges with a business located outside of
                California, and subsequently moves any or all of acquired or merged with business’s employees to California
                on a full-time basis, such employees shall count towards the net increase of full-time employees identified in
                Exhibit A, including existing employees at the time of acquisition or merger and any subsequently hired full-
                time employees.

                                                             Page 2 of 8
DocuSign Envelope ID: D2599FCD-A007-44EE-9B24-1D23EA1E485B
          Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 31 of 67 Page ID #:510
    

            (i) None of the net increase of full-time employees identified in Exhibit A will be due to a transfer of employees
                 from a person or entity that is treated as related to Taxpayer under section 267, 318, or 707 of the Internal
                 Revenue Code or from any member of a “controlled group of corporations” (as defined in RTC section
                 23626) in which Taxpayer is a member, unless the transfer is of an employee employed outside of California
                 by a related person or entity and the employee is transferred to California on a full-time basis.
            (j) None of the net increase of full-time employees identified in Exhibit A will be due to employment of any
                 employees that were previously employed by a person or entity that is treated as related to Taxpayer under
                 section 267, 318, or 707 of the Internal Revenue Code or by any member of a “controlled group of
                 corporations” (as defined in RTC section 23626) in which Taxpayer is a member, unless the employment is of
                 an employee that was employed outside of California by a related person or entity.

        6. Reporting Requirements. On or before the first day of the fourth month after the close of each taxable year as
           referenced in Exhibit A, and prior to claiming the Credit on its tax return, Taxpayer shall complete a worksheet
           provided by GO-Biz to verify successful achievement of the applicable Milestones for the prior taxable year. If
           Taxpayer successfully achieved the Milestones for the prior taxable year, Taxpayer shall retain the worksheet
           pursuant to section 16 and submit the worksheet to GO-Biz or the FTB upon request. If Taxpayer did not
           achieve the applicable Milestones for the prior taxable year, Taxpayer shall submit to GO-Biz the worksheet and
           a written description of any issues or challenges in achieving the Milestones and any corrective actions being
           taken or anticipated to be taken in subsequent years. Such submission shall be due to GO-Biz by the first day of
           the fourth month after the close of each taxable year as referenced in Exhibit A.

        7. Franchise Tax Board Review.
           (a) In addition to the reporting requirements in section 6, Taxpayer agrees to comply with the FTB’s review of
                the books and records for purposes of determining if Taxpayer has complied with the requirements of this
                Agreement.
           (b) For any business other than a Small Business, Taxpayer acknowledges that the FTB shall review the books
                and records of all taxpayers allocated a Credit pursuant to this Agreement to ensure compliance with the
                terms and conditions of this Agreement and agrees to cooperate with the FTB in such a review. In the case
                of a taxpayer that is a Small Business, Taxpayer acknowledges that a review of the books and records of a
                taxpayer shall be made when, in the sole discretion of the FTB, a review of those books and records is
                appropriate and agrees to cooperate with the FTB in such a review. If the FTB exercises its discretion to
                review the books and records of a Small Business taxpayer, the review will be conducted to ensure
                compliance with this Agreement. The guidelines and procedures for these reviews are outlined in the FTB’s
                Notice #2014-2 dated November 7, 2014.
           (c) These reviews will not constitute an audit of the tax return under Part 10.2 (commencing with section
                18401) of the RTC and the regulations thereunder, and will not preclude the FTB from auditing any issue in
                any taxable year, including a taxable year included in the term of this Agreement.
           (d) If during the review of the books and records, the FTB determines there is a potential material breach of this
                Agreement by Taxpayer, and notwithstanding RTC section 19542, the FTB shall notify GO-Biz and provide, in
                writing, detailed information regarding the basis for that determination.

        8. Assignment/Transfer. The Credit (or a portion thereof as earned) under this Agreement may be assigned to an
           “Affiliated Corporation” in accordance with RTC section 23663. As stated in RTC section 23689(i)(1), this
           Agreement shall not restrict, broaden, or alter the ability of Taxpayer to assign the Credit in accordance with RTC
           section 23663. In order to transfer this Agreement as a result of a sale or merger, prior written consent of GO-
           Biz must be obtained or the transfer will be void. Such transfer shall be permitted if GO-Biz determines that the
           transfer would further the purposes of the CCTC program and benefit California. Prior to GO-Biz consenting to
           the transfer, the new entity must disclose to GO-Biz the number of California full-time employees it employed at
           the time of acquisition or merger and any other information GO-Biz requests that applicants for a CCTC provide
           pursuant to a CCTC application.

                                                             Page 3 of 8
DocuSign Envelope ID: D2599FCD-A007-44EE-9B24-1D23EA1E485B
          Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 32 of 67 Page ID #:511
    

        9. Material Breach. A material breach for purposes of this Agreement shall include, but not be limited to:
           (a) Failure to timely furnish the documents described in Section 6 or the information requested by GO-Biz or
                the FTB relating to Taxpayer’s compliance with this Agreement.
           (b) Material misstatements in any information provided to GO-Biz as part of the application process and/or
                after this Agreement is signed.
           (c) Failure to materially satisfy applicable Milestones as set forth in Exhibit A, materiality of which shall be
                determined by GO-Biz, by the end of the last taxable year identified in Exhibit A.
           (d) Failure to maintain any of the three (3) employee based Milestones for a minimum of three (3) subsequent
                taxable years after achieving the Milestone(s).

        10. Recapture. In the event of a material breach of the requirements of this Agreement, GO-Biz will notify Taxpayer
            in writing of the breach and provide Taxpayer with the opportunity to cure the breach within thirty (30) calendar
            days or such longer period as mutually agreed to in writing between the Parties. If Taxpayer fails to cure the
            breach within the prescribed timeframe, GO-Biz will notify Taxpayer of the failure, the amount of the Allocation
            that it will recommend to the Committee to be recaptured, and may recommend termination of this Agreement
            to the Committee. If the material breach is solely the failure of Taxpayer to satisfy Milestones with respect to an
            Allocation for a particular taxable year, then the recapture will be limited to that particular taxable year’s
            Allocation and in no event shall a recapture under this Agreement include any Allocation or Allocations that
            Taxpayer had previously earned provided that Taxpayer satisfies its obligation to maintain the three (3)
            employee based Milestones for three (3) subsequent taxable years. Upon receipt of recommendations from
            GO-Biz, the Committee will determine whether to accept or reject GO-Biz’s recommendation of recapture, the
            amount thereof, and the termination of this Agreement, based on Taxpayer’s failure to fulfill the terms and
            conditions of this Agreement. Upon approval of the Committee to recapture some or all of the Allocation
            awarded for failure of Taxpayer to fulfill the terms of this Agreement, GO-Biz will notify the FTB in writing as
            required under the applicable statutes and regulations. Any amount of additional tax resulting from that
            recapture shall be assessed by the FTB in the same manner as provided by RTC section 19051. The additional
            tax resulting from a recapture will be assessed in the taxable year of Taxpayer in which the Committee’s
            recapture determination occurred.

        11. Public Records. Taxpayer acknowledges that GO-Biz is subject to the California Public Records Act (PRA) (Gov.
            Code, § 6250 et seq.). This Agreement and materials submitted by Taxpayer to GO-Biz may be subject to a PRA
            request. In such an event, GO-Biz will notify Taxpayer, as soon as practicable that a PRA request for Taxpayer’s
            information has been received, but not less than five (5) business days prior to the release of the requested
            information to allow Taxpayer to seek an injunction. GO-Biz will work in good faith with Taxpayer to protect the
            information to the extent an exemption is provided by law, including, but not limited to, notes, drafts,
            proprietary information, financial information, and trade secret information. GO-Biz will also apply the
            “balancing test” as provided for under Government Code section 6255, to the extent applicable.
            Notwithstanding the foregoing, GO-Biz agrees that any information provided to GO-Biz by the FTB, in connection
            with this Agreement will be treated as confidential tax information protected by Article 2 (commencing with
            Section 19542) of Chapter 7 of Part 10.2 of the RTC, assuming that FTB can rely on such a section and shall not
            be disclosed to any party, other than personnel of GO-Biz or the Committee, without Taxpayer’s prior written
            consent. Taxpayer acknowledges that this Agreement in whole or in part will be made available to the public at
            least ten (10) calendar days prior to the Committee hearing. Pursuant to RTC sections 17059.2 and 23689, in the
            event of approval by the Committee of this Agreement, Taxpayer acknowledges and agrees that GO-Biz will post
            on its website the following information:
            (a) The name of each taxpayer allocated a Credit;
            (b) The estimated amount of the Investment by each taxpayer;
            (c) The estimated number of jobs created or retained;
            (d) The Credit allocated to each taxpayer; and,
            (e) The portion of the Credit recaptured from each taxpayer, if applicable.

                                                             Page 4 of 8
DocuSign Envelope ID: D2599FCD-A007-44EE-9B24-1D23EA1E485B
          Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 33 of 67 Page ID #:512
    

        12. Media Release. Taxpayer may elect to issue a press release related to this Agreement, but any release shall be
            approved by GO-Biz in writing prior to such release. Such approval shall not be unreasonably withheld.

        13. Indemnification/Warranty and Disclaimer/Limitation of Liability. Taxpayer shall defend, indemnify, and hold
            GO-Biz and the FTB, its agents or assigns, harmless from and against all claims, damages, and liabilities (including
            reasonable attorneys’ fees) arising from this Agreement due to Taxpayer’s breach of this Agreement, or the
            result of Taxpayer’s negligence or willful misconduct. EXCEPT AS PROVIDED FOR UNDER SECTION 14, UNDER NO
            CIRCUMSTANCES WILL THE STATE OF CALIFORNIA, GO-BIZ, ITS AGENTS OR EMPLOYEES, THE COMMITTEE
            MEMBERS, THE FTB OR ANYONE ELSE INVOLVED IN THIS AGREEMENT BE LIABLE TO TAXPAYER FOR ANY DIRECT,
            INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES THAT ARISE FROM THIS AGREEMENT.

        14. Limitation of Remedy. The only remedy that Taxpayer shall have in the event of breach or alleged breach by
            GO-Biz, shall be the normal administrative and judicial rights accorded to a taxpayer in the state of California
            who has been denied a tax credit claimed on its return.

        15. Integration. This Agreement (including the exhibits hereto and any written amendments hereof executed by
            the Parties) constitutes the entire Agreement between the Parties related to this Credit and supersedes all prior
            agreements and understandings, oral and written, between the Parties with respect to this Credit described
            herein.

        16. Record Retention. Taxpayer shall retain a copy of this Agreement, any exhibits related to this Agreement and
            any other documents that support the achievement of the milestones in connection with Taxpayer’s Application
            and Credit for a period of no less than four (4) years from the end of the last taxable year identified in Exhibit A.

        17. Notice. Within thirty (30) days of the effective date of this Agreement, Taxpayer shall notify GO-Biz, in writing,
            of the name, address, phone number, and email of its contact person for future communication relating to this
            Agreement. In addition, Taxpayer agrees to immediately inform GO-Biz of any changes to the name, address,
            phone number, and email of its contact person. Any notices required or permitted to be given under this
            Agreement to GO-Biz shall be emailed to CalCompetes@gobiz.ca.gov or mailed to:

            GO-Biz
            1325 J Street, 18th Floor
            Sacramento, California 95814
            Attention: Deputy Director, California Competes Tax Credit Program

        18. Modification. This Agreement may be amended or modified only in writing signed by all parties. Any
            modifications to this Agreement that do not alter the amount of the Investment, the net increase in full-time
            employees, or the minimum and average wages will not require Committee approval. If Committee approval is
            necessary, the modification of this Agreement will not be valid until the amendment is approved by the
            Committee.

        19. Time of the Essence. Time is of the essence in respect to all provisions of this Agreement that specify a time for
            performance; provided, however, that the foregoing shall not be construed to limit or deprive a Party of the
            benefits of any cure period allowed in this Agreement.

        20. Ambiguities. Each Party has had the opportunity to seek the advice of counsel or has refused to seek the advice
            of counsel. Each Party and its counsel, if appropriate, have participated fully in the negotiation, drafting, review,
            and revision of this Agreement. Any rule of construction to the effect that ambiguities are to be resolved against
            the drafting Party shall not apply in interpreting this Agreement. The language in this Agreement shall be
            interpreted as to its fair meaning and not strictly for or against any Party.

                                                             Page 5 of 8
DocuSign Envelope ID: D2599FCD-A007-44EE-9B24-1D23EA1E485B
          Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 34 of 67 Page ID #:513
    

        21. Necessary Acts, Further Assurances. The Parties shall at their own cost and expense execute and deliver any
            further documents and shall take such other actions as may be reasonably required or appropriate to carry out
            the intent and purposes of this Agreement.

        22. Sections and Other Headings. The section and other headings contained in this Agreement are for reference
            purposes only and shall not affect the meaning or interpretation of this Agreement.

        23. Consultants’ and Attorneys’ Fees. Each of the Parties shall be responsible for, and pay in their entirety, its
            respective fees, costs, and expenses in connection with the subject matter of this Agreement and any audit that
            may be conducted as a result of the transaction contemplated herein. Notwithstanding RTC section 19717,
            under no circumstances is any Party to this Agreement entitled to attorneys’ fees with regard to litigation
            resulting from this Agreement.

        24. Representation on Authority of Parties/Signatories. Each person signing this Agreement represents and
            warrants that he or she is duly authorized and has legal capacity to execute and deliver this Agreement. Each
            Party represents and warrants to the other that the execution and delivery of this Agreement and the
            performance of such Party’s obligations hereunder have been duly authorized and that this Agreement is a valid
            and legal agreement binding on such Party and enforceable in accordance with its terms.

        25. Severability. If any term of this Agreement is to any extent invalid, illegal, or incapable of being enforced, such
            term shall be excluded to the extent of such invalidity, illegality, or unenforceability; all other terms hereof shall
            remain in full force and effect.

        26. Approval. This Agreement shall not be binding until it has been approved by the Committee during a duly
            noticed Committee meeting.

        27. Execution. This Agreement may be executed in parts, by fax, or other similar electronic means.

        28. Governing Law and Consent to Jurisdiction. This Agreement will be governed, construed, and enforced
            according to the laws of the State of California without regard to its conflict of laws rules. Each party hereby
            irrevocably consents to the exclusive jurisdiction and venue of any state court located within Sacramento
            County, State of California in connection with any matter arising out of this Agreement or the transactions
            contemplated under this Agreement.


                        Remainder of the page is intentionally left blank. Signature page immediately follows.




                                                             Page 6 of 8
DocuSign Envelope ID: D2599FCD-A007-44EE-9B24-1D23EA1E485B
             Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 35 of 67 Page ID #:514
    

    Governor’s Office of Business and Economic Development


    By:

    Name: Cheryl Akin

    Title:    Deputy Director

    Date:     




    TAXPAYER
    FN Logistics, Inc.


    By:

    Name: 

    Title:     

    Date:    




                                                             Page 7 of 8
DocuSign Envelope ID: D2599FCD-A007-44EE-9B24-1D23EA1E485B
             Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 36 of 67 Page ID #:515
    

                                                                   Exhibit A
                                                                  Milestones
         Taxpayer: FN Logistics, Inc.
                             2018 Tax
                                           2019 Tax      2020 Tax        2021 Tax      2022 Tax      2023 Tax
                               Year                                                                                  Total
                                             Year          Year            Year          Year          Year
                              (Base)

         Total California
            Full-Time           40           233            296            1,505         2,718         3,079
          Employees1


         Net Increase of
            Full-Time
           Employees                         193            256            1,465         2,678         3,039
          Compared to
         the Base Year


              Minimum
             Annual Wage
             of California
               Full-Time
                                           $31,200        $31,200         $31,200      $31,200       $31,200
              Employees
                 Hired


              Cumulative
               Average
             Annual Wage
             of California                 $31,200        $31,200         $31,200      $31,200       $31,200
               Full-Time
              Employees
                 Hired




             Investments                 $8,000,000    $14,048,000      $43,832,000   $30,632,000   $17,432,000   $113,944,000




              Tax Credit
              Allocation
                                          $825,000       $275,000       $5,200,000    $5,200,000    $1,500,000    $13,000,000


         1
             Determined on an annual full-time equivalent basis




                                                                   Page 8 of 8
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 37 of 67 Page ID #:516




       (;+,%,7&&
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 38 of 67 Page ID #:517
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 39 of 67 Page ID #:518
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 40 of 67 Page ID #:519
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 41 of 67 Page ID #:520
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 42 of 67 Page ID #:521
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 43 of 67 Page ID #:522
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 44 of 67 Page ID #:523
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 45 of 67 Page ID #:524
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 46 of 67 Page ID #:525
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 47 of 67 Page ID #:526
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 48 of 67 Page ID #:527
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 49 of 67 Page ID #:528
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 50 of 67 Page ID #:529
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 51 of 67 Page ID #:530
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 52 of 67 Page ID #:531
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 53 of 67 Page ID #:532
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 54 of 67 Page ID #:533
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 55 of 67 Page ID #:534
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 56 of 67 Page ID #:535
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 57 of 67 Page ID #:536
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 58 of 67 Page ID #:537
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 59 of 67 Page ID #:538
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 60 of 67 Page ID #:539
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 61 of 67 Page ID #:540
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 62 of 67 Page ID #:541
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 63 of 67 Page ID #:542
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 64 of 67 Page ID #:543
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 65 of 67 Page ID #:544
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 66 of 67 Page ID #:545
Case 2:21-cv-07040-AB-PD Document 1-1 Filed 08/31/21 Page 67 of 67 Page ID #:546
